PER CURIAM:
We have examined the record of trial, the assignments of error, and the Government’s reply thereto and have concluded that the findings and sentence are correct in law and fact and that no error materially prejudicial to the substantial rights of the accused was committed. United States v. Thomas, 10 M.J. 766 (N.C.M.R.1981). Accordingly, the findings of guilty and sentence, as approved on review below, are affirmed.
GREGORY, Senior Judge, and KERCHEVAL, Judge, concur.
GLADIS, Judge, dissents.